Citation Nr: 1635817	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  95-05 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for alcohol abuse/dependence. 

REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to September 1973.  The Veteran died in February 2016.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 1994 rating decision of the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).  

In September 2005, the Board denied the Veteran's claim of entitlement to service connection for a psychiatric disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2008 Memorandum Decision, the Court vacated the Board's September 2005 decision and remanded the matter to the Board for action consistent with the Court's decision.  In July 2009, the Board remanded the matter for additional development.  In March 2013, the Board bifurcated the claim and granted service connection for a psychiatric disability, diagnosed as dysthymia, but remanded service connection for alcohol abuse/dependence for additional development.  A January 2014 rating decision effectuated the grant of service connection for dysthymic disorder with a 100 percent rating effective May 9, 1994.  The remaining appeal for service connection for service connection for alcohol abuse/dependence was returned to the Board.  


FINDING OF FACT

On June 2016 the Board was notified by the Department of Veterans Affairs (VA) Regional Office, Indianapolis, Indiana, that the appellant died in February 2016.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2015); 38 C.F.R. § 20.1302 (2016). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2015); 38 C.F.R. § 20.1302 (2016).  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2016); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal is dismissed.



		
K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


